CaS@Fe17-LV-O2 SCE VBVDoRaremese45 AilkedOllORI1bo Heagellosiss

af
th

rye TP
we a

 

 

t

Revised Maret 2012

I-11 ¢

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ee ee ne utpneninannneee ee aX Lec cromim

 

 

Taryn Singer, individually and on behalf of all “eC WN PCL Co
others similarly situated, GECOND REVIVE D
Plaintiffs), CIVIL CASE DISCOVERY PLAN
AND SCHEDULING ORDER
V.
17 CV 2507 (VB)
American Express Centurion Bank, — ~~
Defendant(s).
eet ne ok er en 0 en en Or ee hk a i ob a wt my tom a em x

This Civil Case Discovery Plan and Scheduling Order is adopted, after
consultation with counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16

and 26(f):

1. All parties [aensert] [do not consent] to conducting all further proceedings before
a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
The parties are free to withhold consent without adverse substantive
consequences. (If all parties consent, the remaining paragraphs of this form
need not be completed.)

2. This case [is] [isnot] to be tried to a jury.

3. Amended pleadings may not be filed and additional parties may not be joined
except with leave of the Court. Any motion to amend or to join additional parties
shall be filed by _ July 18, 2018 . (Absent exceptional circumstances,

30 days from date of this Order.)

 

A, Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by
duly 2, 2018 . (Absent exceptional circumstances, 14 days from date

of this Order.)

 

5, Fact Discovery

a, All fact discovery shall be completed by Febuary 26,2019
(Absent exceptional circumstances, a period not to exceed 120 days from

date of this Order.)

b, Initial requests for production of documents shall be served by
July 18, 2018

 

C. Interrogatories shall be served by _ Juy ts. 2018

1
10.

11.

 

d, Non-expert depositions shall be completed by _Febwary 26. 2019
e, Requests to admit shall be served by January 30, 2019

f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be
extended by the written consent of all parties without application to the
Court, provided that all fact discovery is completed by the date set forth in
paragraph 5S(a).

Expert Discovery
a, All expert discovery, including expert depositions, shall be completed by

April 18, 2019 . (Absent exceptional circumstances, 45 days
from date in paragraph 5(a); .e., the completion of all fact discovery.)

 

b. Plaintiff's expert disclosures pursuant to Fed, R. Civ. P. 26(a)(2) shall be
made by March 21, 2019 .

C. Defendant's expert disclosures pursuant to Fed. R. Giv. P. 26(a)(2) shall
be made by __ March 21, 2019

d, The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the
written consent of all parties without application to the Court, provided that
all expert discovery is completed by the date set forth in paragraph 6(a).

Additional provisions agreed upon by the parties are attached hereto and made a
part hereof.

ALL DISCOVERY SHALL BE COMPLETED BY May2,.2019
(Absent exceptional circumstances, a period not to exceed 6 months from date of

this Order.)

All motions and applications shall be governed by the Court's Individual
Practices, including the requirement of a pre-motion conference before a motion
for summary judgment is filed.

Unless otherwise ordered by the Court, within 30 days after the date for the
completion of discovery, or, if a dispositive motion has been filed, within 30 days
after a decision on the motion, the parties shall submit to the Court for its
approval a Joint Pretrial Order prepared in accordance with the Court's Individual
Practices. The parties shall also comply with the Court's Individual Practices with
respect to the filing of other required pretrial documents.

The parties have conferred and their present best estimate of the length of the -
trial is _ five days
2
12,

13.

14.

15,

 

This Civil Case Discovery Plan and Scheduling Order may not be modified or the
dates herein extended without leave of the Court or the assigned Magistrate
Judge acting under a specific order of reference (except as provided in
paragraphs 5(f) and 6(d) above).

The Magistrate Judge assigned to this case is the Honorable
Paul E. Davision

 

If, after the entry of this Order, the parties consent to trial before a Magistrate
Judge, the Magistrate Judge will schedule a date certain for trial and will, if
necessary, amend this Order consistent therewith.

The next case management conference is scheduled for sls] ZO
at |0'00 aM. (The Court will set this date at the initial confernce.)

Dated: Afi9 WIA
White Plains, NY

SO ORDERED:

wal

Vincent L. Briccetti
United States District Judge

Ww
